Title: Thomas Jefferson to John Adams, 20 Dec. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               Dec. 20. 1786.
            
          

          Colo. Franks will have the honor of
            delivering you the treaty with the emperor of Marocco, & all it’s appendages.
            you will perceive by mr[expansion sign] Barclay’s letters that it is not necessary that
            any body should go back to Marocco to exchange ratifications. he sais however that it
            will be necessary that Fennish receive some testimony that we approve the treaty; and
            as, by the acts of Congress, our signature is necessary to give validity to it, I have
            had duplicates of ratification prepared, which I have signed, & now send you. if
            you approve & sign them send one back to me to be forwarded to Fennish thro’
            mr[expansion sign] Carmichael. perhaps a joint letter should be written to Fennish; if
            you think so, be so good as to write & sign one & send it with the
            ratification & I will sign & forward it. the other ratification is to go
            to Congress. Colo. Franks wishes to proceed with the papers
            to that body. he should do it I think immediately, as mr[expansion sign] Jay in a letter
            to me of Oct. 26. says that Congress have heard thro’ the French Chargé des affaires
            that the treaty was signed, & they wonder they have not heard it from us.
          I inclose you a copy of a letter from mr[expansion sign] Lamb: by
            which you will perceive he does not propose to quit Alicant. I will forward the
            resolution of Congress to mr[expansion sign] Carmichael which was inclosed of yours
              of Nov. 30. to see if that will move him. as the turn of this resolution admits
            a construction that Congress may think our original appointment of him censurable, I
            have, as in justice I ought, in a letter to mr[expansion sign] Jay, taken on myself the
            blame of having proposed him to you, if any blame were due. I have inclosed him a copy
            of my letter to you of Sep. 24. 1785. mr[expansion sign] Barclay has proposed to go to
            Alicant to settle Lamb’s accounts, & has asked to be strengthened with our
            authority. if Lamb will obey the resolve of Congress it will be better to let him go
            & settle his account there. but if he will not go back, perhaps it might not be
            amiss for mr[expansion sign] Barclay to have instructions from us to require a
            settlement, those instructions to be used in that case only. if you think so, be so good
            as to write a joint letter & sent it to me. but this, if done at all, should be
            done immediately. how much money has Lamb drawn?—I have suggested to mr[expansion sign]
            Jay the expediency of putting the Barbary business into Carmichael’s hands, or sending
            some body from America, in consideration of our separate residence & our
            distance from the scene of negociation.
          I had seen, without alarm, accounts of the disturbances in the
            East. but mr[expansion sign] Jay’s letter on the subject had really affected me. however
            yours sets me to rights. I can never fear that things will go far wrong where common
            sense has fair play. I but just begin to use my pen a little with my right hand, but
            with pain. recommending myself therefore to the friendship of mrs[expansion sign] Adams
            I must conclude here with assurances of the sincere esteem of Dr Sir your friend and servant



          
            
              Th: Jefferson
            
          
          
            Should a mr[expansion sign] Maury of Virginia, but now a merchant
              of Liverpool, present himself to you, I recommend him to your notice as my old
              schoolfellow, and a man of the most solid integrity.
          
        